292 U.S. 602
54 S. Ct. 642
78 L. Ed. 1405
The PEOPLE OF THE STATE OF NEW YORK, ex rel. Dexter  BLAGDEN, appellant,v.Thomas M. LYNCH, John J. Merrill, and John P. Hennessey,  as Tex Commissioners of the State of New York.*
No. 905.
Supreme Court of the United States
April 9, 1934

Mr. Sidney W. Davidson, of New York City, for appellant.
For decision below, see 263 N.Y. 568, 189 N.E. 701.
PER CURIAM.


1
The appeal is dismissed for the want of jurisdiction. Section 237(a), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937, 28 USCA § 344(a). Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, as required by section 237(c), Judicial Code, as amended (43 Stat. 939, 938, 28 USCA § 344(c), certiorari is denied.



*
 Rehearing denied 292 U.S. 608, 54 S. Ct. 772, 78 L. Ed.